Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 1 of 29 Page ID #:1199

                                                                             1


  1                          UNITED STATES OF AMERICA
                           UNITED STATES DISTRICT COURT
  2                       CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
  3
                                      - - -
  4                       HONORABLE STEPHEN V. WILSON
                     UNITED STATES DISTRICT JUDGE PRESIDING
  5                                   - - -

  6
         UNITED STATES OF AMERICA,         )
  7                                        )
                       PLAINTIFF,          )
  8                                        )
         VS.                               )        CASE NO.:
  9                                        )        CR 19-0313-SVW
         MARK STEVEN DOMINGO,              )
 10                                        )
                       DEFENDANT.          )
 11                                        )
        ___________________________________)
 12

 13

 14
                      REPORTER'S TRANSCRIPT OF PROCEEDINGS
 15
                            THURSDAY, NOVEMBER 5, 2020
 16
                              LOS ANGELES, CALIFORNIA
 17

 18

 19

 20

 21                        LAURA MILLER ELIAS, CSR 10019
                          FEDERAL OFFICIAL COURT REPORTER
 22                      350 WEST FIRST STREET, ROOM 4455
                           LOS ANGELES, CALIFORNIA 90012
 23                              PH: (213)894-0374

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 2 of 29 Page ID #:1200

                                                                             2


  1
        APPEARANCES OF COUNSEL:
  2
        ON BEHALF OF PLAINTIFF:
  3
                   BY:  REEMA EL-AMAMY
  4                     DAVID RYAN
                   ASSISTANT UNITED STATES ATTORNEY
  5                1100 UNITED STATES COURTHOUSE
                   312 NORTH SPRING STREET
  6                LOS ANGELES, CA 90012

  7
        ON BEHALF OF DEFENDANT:
  8
                   OFFICE OF THE FEDERAL PUBLIC DEFENDER
  9                BY: ANGELA VIRAMONTES
                        LISA LaBARRE
 10                DEPUTY FEDERAL PUBLIC DEFENDER

 11                321 EAST SECOND STREET
                   LOS ANGELES, CA 90012
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 3 of 29 Page ID #:1201

                                                                             3


  1

  2
                                        INDEX
  3

  4        PROCEEDINGS                                   PAGE

  5
           DAUBERT HEARING
  6
           EXAMINATION OF DR. SAGEMAN
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 4 of 29 Page ID #:1202

                                                                                4


  1      LOS ANGELES, CALIFORNIA; THURSDAY, NOV. 5, 2020; 10:00 A.M.

  2                                        - - -

  3                THE COURT:     Calling Case No. CR 2019-313.

  4                United States of America versus Mark Steven

  5     Domingo.

  6                Counsel, please state your appearance.

  7                MS. EL-AMAMY:     Good morning, Your Honor.        Reema

  8     El-Amamy and David Ryan on behalf of the United States.

  9                THE COURT:     How do you spell your last name again,

 10     Ms. El-Amamy?

 11                MS. EL-AMAMY:     E-l A-m-a-m-y.

 12                THE COURT:     Okay.

 13                MS. VIRAMONTES:        Good morning, Your Honor.    Angela

 14     Viramontes on behalf of Mark Domingo who is present via VTC

 15     from the Metropolitan Detention Center as well as Lisa

 16     LaBarre.

 17                MS. LaBARRE:    Good morning, Your Honor.

 18                THE COURT:     Good morning.       Would you spell your

 19     last name, the first lawyer who spoke?

 20                MS. VIRAMONTES:        Sure.    It's V-i-r-a-m-o-n-t-e-s.

 21                And Your Honor, please let me know if you're unable

 22     to hear me.     The Court earlier said my microphone wasn't

 23     working well.

 24                THE COURT:     No, I hear you very clearly, thank you.

 25                Okay.    Now, I scheduled this Daubert hearing to



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 5 of 29 Page ID #:1203

                                                                             5


  1     give the parties an opportunity to inform the Court about

  2     their positions regarding expert witnesses, in particular

  3     Dr. Sageman.    And the parties have briefed the matter

  4     extensively, but in a Daubert hearing, I would allow

  5     examination and if the parties want to examine the expert,

  6     they have leave to do that.

  7                I want to ask the government a question about their

  8     anticipated presentation at trial.       Does the government

  9     intend to introduce any evidence that defendant was a member

 10     of Isis?

 11                MS. EL-AMAMY:     No, Your Honor.

 12                THE COURT:    And does the government intend to

 13     introduce any evidence to suggest that he had some informal

 14     tie to Isis?

 15                MS. EL-AMAMY:     No, Your Honor.

 16                THE COURT:    And as I understand it from your

 17     pleadings, your position is that he was inspired by Isis

 18     literature; is that correct?

 19                MS. EL-AMAMY:     He was -- yes, Your Honor, he was

 20     inspired by.

 21                THE COURT:    And in that vein, how was he

 22     influenced?    In other words, specifically, do you have any

 23     evidence from searchs that he accessed certain websites or

 24     other forms of communication that described the activities or

 25     goals?



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 6 of 29 Page ID #:1204

                                                                             6


  1                 MS. EL-AMAMY:    Yes, Your Honor.

  2                 THE COURT:   Describe that for me, if you would.

  3                 MS. EL-AMAMY:    Yes, Your Honor.

  4                 At trial the government would demonstrate that

  5     defendant was inspired by a number of ideology.         Isis being

  6     one of them; however, also as reflected in Dr. Sageman's

  7     report, he was inspired by white supremacist ideology.          As

  8     noted by Dr. Sageman, this defendant was obsessed with

  9     violence.

 10                 THE COURT:   You're going, Ms. El-Amamy, you're

 11     going beyond what I was interested in for the moment.          I'm

 12     not interested in what Dr. Sageman said or didn't say at this

 13     point.   I'm just asking you in terms of the evidentiary

 14     presentation at the trial, what specifically will you

 15     introduce that demonstrates a connection between the

 16     defendant and a particular book, website or any matter that

 17     was either sponsored by Isis or described Isis ideology?

 18                 MS. EL-AMAMY:    We will introduce his Facebook

 19     communication as early as 2017 with an individual

 20     Mr. Bedikian who has no ties to the government in which

 21     defendant was talking about his inspiration from Isis.          We

 22     will introduce his communication over the chat communication

 23     discourse in which he indicates his inspiration regarding

 24     Isis-type propaganda.

 25                 THE COURT:   When you describe the chat discourse,



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 7 of 29 Page ID #:1205

                                                                             7


  1     what specifically are you referring to?        What chat room?

  2                MS. EL-AMAMY:     So there was an Isis-inspired chat

  3     room that the defendant communicated with with various

  4     individuals, some of them government employees, many of them

  5     not.

  6                THE COURT:    When you say government employees, you

  7     mean government employees who infiltrated the chat rooms for

  8     informational purposes?

  9                MS. EL-AMAMY:     Correct, Your Honor.

 10                THE COURT:    Okay, go ahead.

 11                MS. EL-AMAMY:     And in these chat rooms, the

 12     defendant shared not only his statements regarding his

 13     inspiration from Isis, but the propaganda video in the chat

 14     room.   The government has also seized the defendant's digital

 15     devices and also in those digital devices, he has

 16     Isis-inspired videos in a very graphic nature.         Due to the

 17     graphic nature, the government will be redacting those

 18     presentations at trial, but they involve beheading as well as

 19     other very violent forms of death.

 20                THE COURT:    But why is it necessary to show those

 21     videos?

 22                MS. EL-AMAMY:     To the extent -- it is definitely

 23     not necessary to show the beheadings and people being set on

 24     fire; however, to the extent that we need to demonstrate

 25     defendant's intent and motive, particularly if an entrapment



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 8 of 29 Page ID #:1206

                                                                             8


  1     defense is being presented, it is relevant to this

  2     defendant's predisposition to be engaged in murder.

  3                THE COURT:     But would you be able to say to the

  4     jury that the government is not contending that he was a

  5     member of Isis?

  6                MS. EL-AMAMY:     Correct, Your Honor.

  7                THE COURT:     And does the government want to examine

  8     Dr. Sageman?

  9                MS. EL-AMAMY:     Yes, Your Honor.

 10                THE COURT:     All right.   Is he here, Dr. Sageman?

 11     He should be here; right?

 12                MS. LaBARRE:    I am requesting that Dr. Sageman join

 13     us right now.

 14                THE COURT:     Let me say before he gets on that I

 15     have carefully read his report and I've read -- so it

 16     wouldn't be terribly helpful to just hammer once again the

 17     points that you made in your pleadings.        If there's something

 18     that you think you need to develop or inform the Court of

 19     beyond what you said, then an examination would be fruitful,

 20     but I'll leave that to you.

 21                MS. EL-AMAMY:     The government will employ its best

 22     efforts to do that.

 23                MS. VIRAMONTES:     Your Honor, if I may, this is

 24     Ms. Viramontes.    Is the interest of the Court in

 25     Dr. Sageman's qualifications or is it more of the content of



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 9 of 29 Page ID #:1207

                                                                             9


  1     what he would be testifying to?

  2                THE COURT:     Well, I mean, I think I have a good

  3     idea of his what he's going to testify to because that's in

  4     his report.    Did you intend to Ms. El-Amamy, examine him

  5     about his qualification?

  6                MS. EL-AMAMY:     No.   More the content of his report

  7     and the nature of his opinions and how he reached them.

  8                THE COURT:     Didn't he describe those in the report?

  9                MS. EL-AMAMY:     Yes, but the government would submit

 10     there are flaws with those.

 11                THE COURT:     And you mean those are flaws that you

 12     haven't described in your pleadings?

 13                MS. EL-AMAMY:     Correct.

 14                THE COURT:     All right.

 15                MS. LaBARRE:    He's having some difficulties logging

 16     in.

 17                MS. VIRAMONTES:     Your Honor, if he's unable to

 18     connect via Jabber, would the Court like him to call in?

 19                THE COURT:     I prefer that he be on the screen if he

 20     can do that.    It's not crucial, but I think it would be

 21     helpful.   Now, if he can't log in in the present format,

 22     could we log out and re-log in in some way that maybe we can

 23     assist him to get on the screen?

 24                THE CLERK:     If I had his contact information, I can

 25     speak with IT and have them call him.



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 10 of 29 Page ID #:1208

                                                                             10


  1                  THE COURT:     Well, then can we sign off for a few

  2     minutes and see if we can't make some progress.

  3                  Okay, is that you, Dr. Sageman?

  4                  THE WITNESS:    Yes.

  5                  THE COURT:     We can see and hear you.    Thank you for

  6     being here this morning.       We'll begin with the government

  7     asking some questions of Dr. Sageman.

  8                  MS. EL-AMAMY:     Should he be placed under oath?

  9                  THE COURT:     Yes.

 10                  THE CLERK:     Mr. Sageman, please raise your right

 11     hand.

 12                                 (Witness sworn.)

 13                  THE CLERK:     Thank you.

 14                                   ^EXAMINATION

 15     BY MS. EL-AMAMY:

 16     Q.      Good morning, Dr. Sageman.

 17     A.      Good morning.

 18     Q.      I'm well aware of your credentials, and so I'm going to

 19     skip to some questions regarding the facts of this specific

 20     case if that's okay with you?

 21     A.      Okay, sure.

 22     Q.      In advance of the hearing today, you reviewed a number

 23     of documents, didn't you?

 24     A.      Uh, and videotapes, correct, yes.

 25     Q.      One of the documents that you reviewed was an



                              UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 11 of 29 Page ID #:1209

                                                                             11


  1     October 16, 2020 filing by the government related to your

  2     testimony; is that correct?

  3     A.     Yeah, just did that -- yes, the day or the day before,

  4     yes.

  5     Q.     And in response to that filing, you sent counsel for the

  6     defendant an email with your thoughts regarding the filing;

  7     is that correct?

  8     A.     Uh, I think so.

  9     Q.     And that email to the best of your recollection was

 10     dated November 3rd; is that correct?

 11     A.     Probably, yes.

 12     Q.     In the email you stated,

 13                 "Angela, the government makes the wrong assumption

 14     about my third opinion that he lacks predisposition because

 15     of his mental state.      Note my opinion is that he lacks

 16     predisposition because of lack of capability.         He did not how

 17     to build one nor would be likely to learn and opportunity

 18     because his probability of meeting a trained terrorist was

 19     one in several million.      Neither capability nor opportunity

 20     are mental state issues.      Best, Mark."

 21                 Does that sound like an email you wrote?

 22     A.     Uh, yeah.

 23     Q.     Am I correct in understanding that you intend to offer

 24     an opinion about defendant's predisposition to commit the

 25     charged crimes based on other factors, but not the



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 12 of 29 Page ID #:1210

                                                                              12


  1     defendant's mental state?

  2     A.    Uh, yes.    Again, you use the word predisposition in

  3     different way that I use the word predisposition.          I use the

  4     word predisposed.     I don't use the word predisposition.        I

  5     believe I said in my report predisposed.         I use the word as

  6     it -- with its conventional meaning namely, inclined

  7     beforehand, liable, likely.

  8                 This is the Oxford English Dictionary definition

  9     dating back to 1646 in English.       That's how I use the word

 10     predisposition.     So basically, I'm going to say that the

 11     defendant was unlikely or not inclined to have committed this

 12     act absent the FBI because of lack of means and lack of

 13     opportunity.

 14     Q.    Dr. Sageman, are you familiar with the legal definition

 15     of or legal defense of entrapment?

 16     A.    Uh, yes, I am, but that's not how I use the word

 17     predisposition or predisposed here.

 18     Q.    Is that something that you applied when looking at the

 19     facts of this case?

 20     A.    Absolutely not.     It has nothing -- I do not apply mental

 21     state to this case.     I just notice that he had no capability

 22     of building a bomb and his opportunity to participate in a

 23     plot was basically zero.

 24     Q.    Prior to testifying today, were you given the legal

 25     definition of entrapment?



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 13 of 29 Page ID #:1211

                                                                             13


  1     A.    I'm aware of it.     I don't know if it was given, uh, the

  2     legal definition of entrapment.

  3     Q.    Are you aware of the fact you testified to in other

  4     matter that in addition to discovery, you were given the

  5     legal definition of entrapment and you analyzed the facts of

  6     the case in context of the legal definition of entrapment?

  7     A.    In some other cases, yes, I have, yes.

  8     Q.    You said that in this case the defendant did not know

  9     how to build and I guess you meant a bomb nor was he likely

 10     to learn; is that correct?

 11     A.    Yes.

 12     Q.    You're not a bomb expert, are you?

 13     A.    I've been trained in bomb making, but I'm not an expert.

 14     Q.    You have never testified as a bomb expert in any matter,

 15     have you?

 16                  THE COURT:   And why are you asking these questions?

 17     I mean, it's plain from the transcript unless you have some

 18     other evidence that this defendant didn't know anything about

 19     bomb making.    And it's clear from the transcript that the

 20     suggestion about the bomb came from the undercover agent.

 21     What difference does it make whether this witness knows about

 22     bomb making?    Unless there's something I'm missing.

 23                  MS. EL-AMAMY:   Yes, Your Honor, and that is

 24     actually precisely the point.       This expert witness does not

 25     need to offer an expert opinion regarding the defendant's



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 14 of 29 Page ID #:1212

                                                                               14


  1     capability to make a bomb.      It is plain on its face.

  2                 THE COURT:    All right.   I get the point.     Go ahead.

  3

  4     BY MS. EL-AMAMY:

  5     Q.    Did you personally interview the defendant?

  6     A.    Yes, I did.

  7     Q.    Did you take any notes?

  8     A.    Yeah, I took some notes.

  9     Q.    Approximately how many pages?

 10     A.    I don't know, about three, four.

 11     Q.    Now, you said in your email that the defendant was not

 12     likely to learn to build a bomb.       In making --

 13                 THE COURT:    I missed that.    Not likely what?

 14                 MS. EL-AMAMY:    To learn how to build a bomb.

 15     Q.    When you made that statement, did you mean that he was

 16     unlikely to be able to learn to build a bomb by a global

 17     neo-jihadi in the United States?

 18     A.    Uh, no, I meant in two ways.       He was not likely to learn

 19     himself how to build a bomb because he didn't even try.           He

 20     didn't even look for bomb making instruction on the Internet,

 21     and as he said in the discovered material, he flunked

 22     chemistry so he was not likely to learn himself how to build

 23     a bomb.

 24                 Then the other possibility is could he have learned

 25     from a foreign terrorist organization or a global neo-jihadi



                            UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 15 of 29 Page ID #:1213

                                                                             15


  1     organization.     And that I said was unlikely because before

  2     the global neo-jihadi organization teaches you how to make a

  3     bomb, they have to already trust you.        They take

  4     responsibility for the consequences of their bomb teaching.

  5                  And before they do the teaching, they ask the

  6     person to join the organization to pledge allegiance in

  7     Arabic, allegiance to that organization.         Uh, and because the

  8     defendant was too much of a loose cannon, was very

  9     undisciplined, that would not have happened.

 10                  I have already written on this matter before in a

 11     peer-reviewed publication.      It is a major aspect of my book

 12     "The London Bombings" published by the University of

 13     Pennsylvania Press.     It was peer reviewed.

 14     Q.    Thank you, Dr. Sageman.

 15                  So I understand that your point is that he was

 16     unlikely to learn from a neo-jihadi terrorist.           However,

 17     let's focus on opportunity.       You also mentioned that the

 18     defendant was associated with the alt-right movement; is that

 19     correct?

 20     A.    Yes.

 21     Q.    And he spent time on 4chan and alt-right websites;

 22     correct?

 23     A.    Yes.

 24     Q.    To your knowledge what is the alt-right?

 25     A.    It's basically an extreme right wing movement, uh, that



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 16 of 29 Page ID #:1214

                                                                             16


  1     has a large presence on the Internet, and, uh, it's a

  2     movement.    And some times carries out, uh, some actions in

  3     the United States and elsewhere in the world.

  4     Q.    Violent actions; correct?

  5     A.    Some of them are violent.      Some of them are just

  6     protests.    Some of them are violent, yes.

  7     Q.    You are not an expert with respect to the alt-right

  8     movement; correct?

  9     A.    Uh, I'm very familiar with it.       It's part of, uh, some

 10     of them become terrorists so yes, I'm familiar with those.

 11     Did I write anything on the alt-right movement, I don't

 12     believe I did.

 13     Q.    And sitting here today, you cannot give an opinion

 14     regarding the frequency with which individuals associated

 15     with the alt-right movement attempt to use bombs in

 16     connection with their activities; correct?

 17     A.    Uh, some of them do, uh, but that's not, uh, that's not

 18     really relevant to this case.

 19     Q.    According to you it's not relevant.

 20     A.    Well, I haven't seen anything about an alt-right person

 21     trying to teach Mr. Domingo how to build a bomb nor did

 22     Mr. Domingo ask any alt-right friend to do that.

 23     Q.    Does the name Joseph Bedikian ring a bell to you?

 24     A.    Uh, it does not ring a bell right now.        Can you

 25     enlighten me?



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 17 of 29 Page ID #:1215

                                                                             17


  1     Q.    Well, are you aware of who Mr. Bedikian is?

  2     A.    No.

  3     Q.    All right.    So you would not be familiar with

  4     Mr. Bedikian and Mr. Domingo discussing killing individuals?

  5     A.    If that was in the discovery material, I glossed over

  6     it.

  7     Q.    You glossed over it?

  8     A.    I reviewed all discovery material, and I usually focus

  9     on things that are relevant to the case.         And right now as we

 10     talk, I can't recall that individual.

 11     Q.    All right.    Now, you talked about the number of

 12     neo-jihadi bombers, civilian people in the United States;

 13     correct?

 14     A.    Yes.

 15     Q.    And the ability of Mr. Domingo to come into contact with

 16     individuals you identify as a neo-jihadi bomber; correct?

 17     A.    Correct.

 18     Q.    Your analysis does not take into account someone that

 19     Mr. Domingo knew like Mr. Bedikian; correct?

 20     A.    That's correct, yes.

 21     Q.    Now, um, you were profiled by your alumni NYU, your

 22     alma mater NYU in the 2009-2010 edition; is that correct?

 23     A.    I'm sorry?

 24     Q.    Were you profiled by NYU in the 2009-2010 edition?

 25     A.    I don't recall whether I was or not.



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 18 of 29 Page ID #:1216

                                                                             18


  1     Q.    Do you recall being profiled by NYU?

  2     A.    No.

  3     Q.    Do you recall testifying under oath in a matter in this

  4     district that you were profiled by NYU in the 2009-2010

  5     edition?

  6     A.    No, I don't recall.

  7     Q.    Do you recall stating that you believe that the greatest

  8     threat facing America today comes from terrorist wannabes who

  9     gather information on the Internet and dare each other to

 10     take action?

 11     A.    That was, um, probably true at the time.

 12     Q.    You've testified previously that this is a type of

 13     home-grown threat.     Someone who's not connected to a foreign

 14     terrorist organization; is that right?

 15     A.    Uh, yes.

 16     Q.    You agree that these individuals pose a very real

 17     threat; correct?

 18     A.    Yes.

 19     Q.    Now, your expert report, the one that was disclosed to

 20     us on October 2nd of 2020, lists six neo-jihadis; correct?

 21     A.    Yes.

 22     Q.    All right.    Your expert report does not discuss an

 23     individual Ahmed Ressam; correct?

 24     A.    Uh, yes, because that was before 20 years.

 25     Q.    It was almost exactly 20 years; is that right?



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 19 of 29 Page ID #:1217

                                                                             19


  1     A.      Yes.

  2     Q.      You're aware that he was convicted in 2001 of planning

  3     to bomb the Los Angeles International Airport on New Year's

  4     Eve 1999; is that correct?

  5     A.      Yes, and so it's before the 20 years, yes.

  6     Q.      Why did you choose a 20-year cut-off?      Why not include

  7     this individual as well?

  8     A.      I could have, and then the numbers would not have

  9     changed.       The estimate would have been seven in 20 years or

 10     25 years or 30 years divided by 330 million people.          It still

 11     would be one in a billion chance.        It doesn't change that

 12     much.    I mean, the numbers are so rare.      Whether it's six or

 13     seven, the numbers are so rare that it really doesn't change

 14     the odds very much.

 15     Q.      You also specifically exclude from your analysis the

 16     target of other FBI operations where individuals were

 17     planning to conduct acts of violent; is that correct?

 18     A.      Uh, yes.

 19     Q.      Do you recall giving a talk at the University of

 20     Southern California in May 2011 where you discussed your

 21     methodology and your study?

 22     A.      No.    I've lectured in hundreds of universities.      I don't

 23     particularly recall that.      I do recall having been at USC,

 24     yes.

 25     Q.      And do you recall testifying under oath in a matter in



                             UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 20 of 29 Page ID #:1218

                                                                               20


  1     another district about the presentation that you gave at USC?

  2     A.    I've testified dozens of times.        I don't recall whether

  3     I did or not.     I probably did, but I don't know.

  4     Q.    Okay.    Would it sound right to you that you gave a Power

  5     Point presentation and gave some comments about the targets

  6     of FBI operations like Defendant Domingo?

  7     A.    I may have.    I don't recall.

  8     Q.    Do you recall specifically saying that there was no

  9     doubt in your mind that individuals engaged in those cases

 10     had the intent to commit the crimes for which they are

 11     charged?

 12     A.    Yes.

 13                   MS. VIRAMONTES:    Your Honor, I'm going to object to

 14     the government's questioning.        It's vague.

 15                   THE COURT:   I don't find it vague.     If it's vague,

 16     you can ask questions when you have a chance if you wish to

 17     clarify anything.     Go ahead, Ms. El-Amamy.

 18                   MS. EL-AMAMY:     Thank you.

 19     Q.    In May of 2020 or approximately May of 2020, you

 20     provided defense counsel a summary of your expert opinion in

 21     this matter; is that correct?

 22     A.    According to the proffer, yes.         We talked about it.   I

 23     didn't provide it.     She wrote it.

 24     Q.    Right, but you gave your opinion to her to write; is

 25     that correct?



                            UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 21 of 29 Page ID #:1219

                                                                             21


  1     A.    We discussed it.

  2     Q.    All right.    And you did this before you ever interviewed

  3     the defendant; is that right?

  4     A.    Yes, probably.       Uh, I forget when I interviewed him, but

  5     it might have been so, yes.

  6     Q.    All right.    Um, and you did it based on your review of

  7     the discovery in this matter?

  8     A.    Yes.

  9     Q.    Although you don't know if you reviewed the materials

 10     related to Mr. Bedikian; is that correct?

 11     A.    I probably did review them.       I reviewed all the

 12     discovery material.        It just doesn't stick in my mind because

 13     I didn't think it was as important as you make it out to be.

 14     Q.    Okay.    Putting that aside, the opinion you provided

 15     defense counsel was that the defendant was (A) attempting to

 16     garner friendship and sympathy.        (B) --

 17                   THE COURT:    You cut off for a minute.    Would you

 18     say that again.

 19                   MS. EL-AMAMY:    All right.

 20     Q.    In the summary that you provided to defense counsel, you

 21     said that Defendant Domingo was attempting to garner

 22     friendship and sympathy, satisfy a personal need to exact

 23     revenge on society and project masculinity.         Does that sound

 24     right to you?

 25     A.    Uh, that's what the counsel said.         It's not my wording.



                            UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 22 of 29 Page ID #:1220

                                                                              22


  1     As I say we discussed it.        I did not write this and this is

  2     what the counsel wrote not what I said.

  3     Q.    Okay.    You have previously testified about applying --

  4                   THE COURT:     You know, you just glossed over his

  5     answer.    I didn't understand the question and answer.         I'm

  6     understanding that in May, this witness had a conversation

  7     with defense counsel regarding a proffer of his expert

  8     testimony.     And you got to the point where you were evidently

  9     describing the defense counsel's report or notes in which it

 10     was stated that the defendant and the witness gave a

 11     description of what he believes motivated the defendant.

 12                   And is what I said true so far, Mr. Sageman or not?

 13                   THE WITNESS:    Yes, correct.

 14                   THE COURT:     And that while he didn't use the exact

 15     words that are in the report of May 2020, the basic thoughts

 16     were his.     Is that true?

 17                   THE WITNESS:    Uh, no.   I discussed some things and

 18     for instance, I would never use in testimony the notion of

 19     masculinity.     I'm not sure what it means.      I know I'm a

 20     psychiatrist, but I always deal with lawyers who tend

 21     psychologize far more than I do.         And so that's why I say

 22     it's not my words.

 23                   THE COURT:     I see.   If you could best recall what

 24     you said, not, you know, as we used to say in the schoolyards

 25     of New York City in hyperba, you know, we used to talk that



                            UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 23 of 29 Page ID #:1221

                                                                             23


  1     way.

  2                 THE WITNESS:    Right.

  3                 THE COURT:     Can you tell us, you know, just

  4     basically what you said?      I mean you said something about

  5     what motivated him.      What was it?    If not what was in the

  6     report, what did you say?

  7                 THE WITNESS:    I probably said, and I don't recall

  8     the conversation.     I remember that I had conversation with

  9     attorneys, and I think that it was a big rush to get some

 10     kind of proffer, but I did not write the proffer nor did I

 11     use the word masculinity.      It's not something that I use.

 12                 I probably said that his desire to cooperate with

 13     the FBI agent or confidential informant was due to the --

 14     probably due to the fact that he wanted friendship, this was

 15     a lawyer, and also he liked to brag and show off.          That's

 16     basically, uh, my understanding of it.        The rest I can't

 17     recall exactly what the proffer said, but those are not my

 18     words.

 19                 THE COURT:     I see.    All right, thank you.

 20     BY MS. EL-AMAMY:

 21     Q.     Following on that, you previously testified about

 22     applying a 65-indicator test for violence in other

 23     defendants' cases.     Do you recall that?

 24     A.     Uh, no, that's not quite correct.      I have done a

 25     three-year research study comparing people who are violent



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 24 of 29 Page ID #:1222

                                                                             24


  1     with, uh, their friends and relatives who are not and tried

  2     to distinguish, uh, between the two.        And I found a

  3     progression of indicators that I put in about five

  4     categories, uh, that are progressively concerning, are

  5     serious and basically would decrease, uh, the index of

  6     suspicion that the person could be violent.

  7                 And I briefed the FBI at the FBI academy around

  8     2010 on this fairly large research report.         It's about 7,

  9     800 pages that I'd done for the Air Force, uh, and indeed it

 10     had 65-indicators that are progressive.        For instance, if one

 11     of my last indicator is basically pressing on the trigger of

 12     the bomb to make, uh, to explode the bomb.         You know, if you

 13     have that indicator, you have a pretty good chance that the

 14     person is violent.

 15                 And so it's a little bit like the weather.         The

 16     early indicators are not so good, but they're there, uh, and

 17     you get to be better about an hour before the storm, you

 18     know, in terms of looking at the indicator whether a storm is

 19     coming or not if I can use that metaphor.         It's a little bit

 20     the same with, uh, with violence.        You're very good a second

 21     before a person is violent, you're not as good, uh, three

 22     days prior to the violence and you're definitely not very

 23     good two months prior to the violence.

 24     Q.    Did you use your indicator analysis to analyze the

 25     defendant in this case?



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 25 of 29 Page ID #:1223

                                                                             25


  1     A.      I've never used it, uh, because the FBI started using it

  2     as a checklist.      I completely rejected it.     I told them not

  3     to do it because that's not how it's supposed to be.          Again,

  4     it's a progressive, uh, it's progressive as I said.          You

  5     know, the indicators within a few minutes or hours before the

  6     act of violence are pretty good.       The ones earlier are not so

  7     good.    And so we have a problem with specificity which is why

  8     you cannot use it as a checklist.

  9                    And so no, I have never used, uh, those indicators

 10     to -- to look at that.      This was really to separate people

 11     who are violent versus people who are not violent.          I've

 12     never used it in any single case because I was horrified by

 13     the way the FBI was attempting to use it.

 14     Q.      And you were not happy with the FBI when they used your

 15     analysis in that manner; correct?

 16     A.      Yes.    Uh, I told them, you know, that's not how, you

 17     know, it's not a checklist and I still maintain that.

 18     Q.      And you're still unhappy with the FBI today.

 19     A.      No.    The FBI used this checklist that's all.

 20     Q.      So if you did not use the indicator test, is your

 21     opinion regarding the defendant based on his recorded

 22     statements and his statements to you?

 23     A.      No.    It's really on what I saw in the discovery material

 24     and my own experience in, uh, terrorism cases either running

 25     terrorist operation, defending terrorist operation,



                             UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 26 of 29 Page ID #:1224

                                                                             26


  1     interviewing about 50 terrorists extensively, uh, and my

  2     study of terrorism.

  3     Q.    In your report you mentioned one of the things that you

  4     reviewed is the charging documents; correct?

  5     A.    Yes, there are two charges, two counts if I believe.

  6     Q.    And you understand the defendant is not being charged

  7     with being a member of a foreign terrorist organization?

  8     A.    Yes, I'm aware of that, but your expert talks about

  9     terrorism and so my, uh, I'm a rebuttal witness.          And so I'm

 10     going to rebut Mr. Brandiff who is going to talk about Isis

 11     and as I say, there's no link to Isis in this case.

 12     Q.    And you understand that the government does not charge

 13     that this defendant was acting on behalf of Isis.

 14     A.    I'm aware of that.

 15                  THE COURT:   Let's get to something that is more

 16     helpful.

 17                  MS. EL-AMAMY:     Okay.    I have no further questions,

 18     Your Honor.

 19                  THE COURT:   All right.      Anything from the

 20     defendant?    You wish to further examine this witness?         I have

 21     pretty good picture of what he intends to testify to, but if

 22     you need some clarification or make some points, you can do

 23     that if you wish.

 24                  MS. VIRAMONTES:    Your Honor, the defense does not

 25     wish to belabor this hearing.          If the Court is inclined to



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 27 of 29 Page ID #:1225

                                                                               27


  1     allow Dr. Sageman testify as an expert, the defense will

  2     rest.   If the Court has concerns about the scope of his

  3     testimony or his qualifications, the defense would request an

  4     opportunity to question Dr. Sageman.

  5                 THE COURT:    Well, I mean, you're asking for an

  6     advisory opinion and it's not my job to indicate that.           I'm

  7     trying to gather as much as information as I can before I

  8     make a decision.     I actually don't intend to make a decision

  9     on the fly.    I intend to think about it and review some of

 10     the materials further.      So if there are any points that you

 11     think you ought to make beyond what has already been

 12     established in the pleadings or in the testimony so far, now

 13     is the time to do it.

 14                 MS. VIRAMONTES:      Your Honor, could I have one

 15     minute to consult with Ms. LaBarre?

 16                 THE COURT:    Yes.    Take as much time as you want.

 17                 MS. VIRAMONTES:      Thank you, Your Honor.

 18                 Your Honor, the defense has nothing further.

 19                 THE COURT:    Then the Daubert evidentiary part of

 20     the analysis is complete.        I'm going to take the matter under

 21     submission, review the materials in light of Dr. Sageman's

 22     testimony and try to get some order out as soon as I can

 23     regarding this issue.

 24                 Thank you for your cooperation.

 25                 Thank you, Dr. Sageman for being here.



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 28 of 29 Page ID #:1226

                                                                             28


  1                 THE WITNESS:    Thank you, Your Honor.

  2                 THE COURT:     Hearing is concluded.

  3                (Proceedings were concluded at 11:00 a.m.)

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:19-cr-00313-SVW Document 179 Filed 12/14/20 Page 29 of 29 Page ID #:1227

                                                                             29


  1

  2                           CERTIFICATE OF REPORTER

  3

  4     COUNTY OF LOS ANGELES         )

  5                                   )   SS.

  6     STATE OF CALIFORNIA           )

  7

  8     I, LAURA ELIAS, OFFICIAL REPORTER, IN AND FOR THE UNITED

  9     STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA,

 10     DO HEREBY CERTIFY THAT I REPORTED, STENOGRAPHICALLY, THE

 11     FOREGOING PROCEEDINGS AT THE TIME AND PLACE HEREINBEFORE SET

 12     FORTH; THAT THE SAME WAS THEREAFTER REDUCED TO TYPEWRITTEN

 13     FORM BY MEANS OF COMPUTER-AIDED TRANSCRIPTION; AND I DO

 14     FURTHER CERTIFY THAT THIS IS A TRUE AND CORRECT TRANSCRIPTION

 15     OF MY STENOGRAPHIC NOTES.

 16

 17

 18     DATE:   DECEMBER 10, 2020

 19

 20          /s/   LAURA MILLER ELIAS

 21     LAURA MILLER ELIAS, CSR 10019

 22     FEDERAL OFFICIAL COURT REPORTER

 23

 24

 25



                           UNITED STATES DISTRICT COURT
